Citation Nr: 1208223	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from April 1967 to January 1971. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the RO. 


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that he experienced specific stressful events incident to his duties on the flight deck of a carrier during his period of service.  

2.  The currently demonstrated PTSD is shown as likely as not to be due to stressor events of the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for PTSD is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.


II.  Law and Regulations 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  

A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).

During the pendency of the appeal, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. See 75 Fed. Reg. 39843 (July 13, 2010).  

These new regulations address a claimant's fear of hostile military or terrorist activity and were provided to the Veteran in the April 2011 Supplemental Statement of the Case.  


III. Analysis 

With respect to the first element of § 3.304(f) and Shedden, a current disability, the evidence of record indicates that the Veteran has been diagnosed with PTSD, a mood disorder, and depression.  See the August 2011 VA examination report; see also a June 2010 VA treatment record.  Evidence of a current disability has therefore been demonstrated.  

The Board will next address whether the claimant is a "combat Veteran" or had fear of hostile military or terrorist activity.  In this regard, the Board notes that the Veteran has not claimed that he was exposed to combat and his DD Form 214 does not show any combat awards or citations.  

The Veteran's military occupational specialty (MOS) was the equivalent of a photographer, a specialty which is not associated with combat.  Moreover, he has not contended that his psychiatric disabilities are the result of participation in combat.  Nor has he reported that he experienced "fear of hostile military or terrorist activity."  

Accordingly, the Board finds that the claimant is not a "combat Veteran" and the presumptions found at 38 U.S.C.A. § 1154(b) do not apply to his claim.  Likewise, the Board finds that the amendment to 38 C.F.R. § 3.304(f) do not apply to his case.  Therefore, his stressors must be corroborated.

With respect to the second element of § 3.304(f) and Shedden, the Veteran contends that he has a psychiatric disorder as a result of several incidents that occurred while he was stationed on an aircraft carrier.  In particular, the Veteran has reported that he was responsible for aircraft maintenance and would recover sensitive photographic equipment from returning airplanes.  See, e.g., a January 2009 VA treatment record.  

In this capacity, the Veteran has indicated that he was blown about on the deck by aircraft exhaust, had to be tethered to the deck to avoid being blown overboard during violent storms, nearly walked into the tail rotor of a helicopter, and was unable to distinguish the sea from the flight deck at night.  See, e.g., a March 2011 VA treatment record; see also the August 2011 VA examination report.  The Veteran has also reported that it witnessed sailors washed overboard and crashes on the flight deck.  Id. 

The Board has closely examined the record for a reduction in efficiency, problems with authority figures or anything out of the ordinary which would be suggestive that a traumatic event had in fact occurred.  See generally, Patton v. West, 12 Vet. App. 272 (1999).  

In this capacity, the Board notes that the Veteran's service personnel records reveal that he consistently received high marks in his performance record.  One month before his separation from service, however, the Veteran was arrested by civil authorities for drunkenness.  Given the Veteran's performance record, his arrest for drunkenness so close to his discharge appears to be an event outside of the ordinary.  

Moreover, the submitted medical evidence shows that the Veteran underwent treatment in February and March 1978 for alcohol addiction and depression.  He reported at that time that he had drunk heavily while in the Navy and had been hospitalized for detoxification on 11 occasions between 1974 and 1977.  

The Board observes that the Veteran has not provided sufficient information that would allow for the corroboration of some of his claimed stressors, such as witnessing sailors being washed overboard or crashes on the flight deck.  

Nevertheless, his service personnel records indicate that he was trained as in photo reconnaissance system line maintenance and aircraft fire fighting, was attached to Reconnaissance Attack Squadron 13, and served aboard an aircraft carrier.  He also was awarded the Vietnam Service Medal and the Vietnam Campaign Medal and was noted to have had 3 years, 3 months and 29 days of foreign and/or sea service in the Navy.  

As such, the Veteran's statements that he was blown about by aircraft exhaust, nearly walked into the tail rotor of a helicopter, and was unable to distinguish the sea from the flight deck at night are found to be credible and consistent with the circumstances of his service.    

Moreover, his statements appear to be corroborated by his service personnel records. See Suozzi v. Brown, 10 Vet. App. 307 (1997) [corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred].  Accordingly, the second element of § 3.304(f) and Shedden have been met. 

With respect to the third element of 38 C.F.R. § 3.304(f) and Shedden, the Veteran was afforded a VA examination in August 2011.  

After reviewing the Veteran's claims folder and conducting a clinical examination, the VA examiner stated that the stressors the Veteran identified (such as having to be chained to the flight deck during violent storms, nearly walking into the tail rotor of a helicopter, and being unable to distinguish the edge of the flight deck from the ocean) met the criteria for traumatic events and were directly tied to the Veteran's symptoms of PTSD. 

The Board observes that the record does not contain any competent nexus opinions which indicate that the Veteran's symptoms are not due to his military service.  The third element of 38 C.F.R. § 3.304(f) and Shedden have therefore been met. 

In summary, the Board is of the opinion that the Veteran has met all requirements needed establish service connection for an innocently acquired psychiatric disorder, to include PTSD.



ORDER

Service connection for PTSD is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


